Citation Nr: 0943005	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty for more than 20 years 
until his retirement in August 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  The October 2005 rating decision denied the Veteran's 
claim for service connection for a skin disorder and denied 
his claim for increased ratings for left foot and 
hypertension disabilities.  The Board notes that on his 
October 2006 substantive appeal the Veteran only appealed the 
denial of service connection for a skin disorder.  In a 
January 2007 statement the Veteran's representative noted 
that the Veteran was only appealing the skin disorder issue.  
Accordingly, only the claim for service connection for a skin 
disorder is currently in appellate status before the Board.

The Board notes that the while the Veteran has claimed 
service connection for chloracne, and that disorder has been 
adjudicated by the RO, review of the record reveals no 
diagnoses of chloracne, but the Veteran has been treated for 
various skin conditions.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that when a claimant makes a claim, he 
is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  Accordingly, the 
issue on the title page has been recharacterized to more 
accurately reflect the Veteran's claim.


FINDING OF FACT

The Veteran currently has acne that began in service.


CONCLUSION OF LAW

A skin disorder, specifically acne, was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The Veteran's service treatment records show that the Veteran 
was treated for skin disabilities, including acne and cystic 
acne, on many occasions during his more than 20 years of 
active duty.  In June 1988, just prior to discharge from 
service, the Veteran reported recurring skin rashes since he 
was in Vietnam in 1971.  The claims file does not contain a 
discharge examination contemporary to the Veteran's 
retirement from active service in August 1988.

The Veteran was seen at a military clinic in July 1992 for 
acne and a rash.

On VA skin examination in July 2006 the examiner noted that 
he was unable to provide an opinion regarding chloracne.  The 
examiner, however, did note that the Veteran currently had 
acne.  The examiner took pictures of the Veteran's face which 
show residual scarring.

Service connection, in general, may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

In this case the Veteran received medical treatment for a 
skin disability on many occasions during his active duty.  
The post service medical records confirm that the Veteran 
continues to experience a skin disorder, specifically acne, 
since discharge from service.  Accordingly, the Board finds 
that the Veteran's current skin disorder, to include acne, is 
related to service.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).



ORDER

Entitlement to service connection for acne is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


